Exhibit 10.1



VECTREN CORPORATION
AT RISK COMPENSATION PLAN
STOCK UNIT AWARD
GRANT AGREEMENT
(NON-EMPLOYEE DIRECTOR)




Name of Grantee:    _______________________    No. of Units:    ________


Date of Grant:
January 1, 2015



_______________________ (“Grantee”) is hereby granted on January 1, 2015 (the
“Grant Date) under Section 7.4 of the Vectren Corporation (Company) At Risk
Compensation Plan (the “Plan”) a grant of ___ Stock Unit Awards on the following
terms and conditions:
1.    Restriction.
(A)
Value of the Stock Unit Award. Within thirty days after the lifting of the
restrictions, the Grantee shall be paid, for each Stock Unit Award, in cash, the
Fair Market Value of one share of the Company’s Common Stock on the date the
restrictions lapse; provided, however, if the restrictions are being lifted as
of January 1, 2016 and the Grantee is not then in compliance with the share
ownership guidelines established by the Company’s Board of Directors (Board), at
that time the value of each Stock Unit Award shall be paid to the Grantee in one
unrestricted share of the Company’s common stock. The determination of
compliance will be made by valuing the Grantee’s ownership interest by averaging
the high and low prices of a share of the Company’s common stock during the
preceding month of December and comparing the resulting amount of ownership
interest against the then applicable share ownership guideline.

(B)
Restricted Period. Except as otherwise provided pursuant to or in accordance
with the terms and provisions of this Agreement or the Plan, the Stock Unit
Awards shall not be sold, exchanged, assigned, transferred or permitted to be
transferred, voluntarily, involuntarily, or by operation of law, delivered,
encumbered, discounted, pledged, hypothecated, or otherwise disposed of during
the “Restricted Period,” which shall, with respect to each Stock Unit Award,
commence on the Grant Date and, except as otherwise provided in this Agreement
or the Plan, end on January 1, 2016.

2.
Capitalization Changes. Prior to the lifting of restrictions, in the event of a
change in the Company’s outstanding shares by reason of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall make appropriate adjustments in
the number of Stock Unit Awards granted hereunder.

3.
Dividends.  Prior to the lifting of restrictions, the Grantee shall be entitled
to receive a cash amount equivalent to the dividend that would be payable had
each Stock Unit Award been issued in the form of one share of common stock of
the Company, which shall not be refundable in the event the Stock Unit Award is
forfeited in whole or in part.

4.
Investment Representation. By executing this Agreement, Grantee represents that
the Stock Unit Award is being held in good faith for investment purposes only
and not with a view to, or for sale in connection with, any distribution
thereof, and that any Stock Unit Award Grantee or Grantee’s legal
representatives acquire pursuant to this award will be acquired by them in good
faith for investment purposes and not with a view to, or for sale in connection
with, any distribution thereof.

6.
The Plan. This grant is subject to all the terms, provisions and conditions of
the Plan, which is incorporated herein by reference, including the defined terms
not otherwise defined herein, and to such regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and the provisions of this Agreement, the terms, conditions and
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

7.
Withholding. Vectren shall withhold all applicable taxes required by law from
all amounts paid in satisfaction of the award.





--------------------------------------------------------------------------------

Exhibit 10.1

8.
Notices. All notices by the Grantee or his or her assigns to Vectren shall be
addressed to Vectren Corporation, One Vectren Square, Evansville, Indiana 47708,
Attention: Corporate Secretary, or such other address as Vectren may, from time
to time, specify. All notices by Vectren to the Grantee shall be addressed to
the Grantee at their current work location at Vectren or, if they are no longer
employed by Vectren, at the address on file for the Grantee with the Human
Resources department of Vectren.



VECTREN CORPORATION




By:    _____________________________
Its: A Duly Authorized Signatory on behalf of the
Nominating and Corporate Governance Committee




Accepted as of the date first above written




___________________________________,
Grantee








